        Case 1:16-cr-00371-RA Document 898 Filed 04/21/20 Page 1 of 3   1
     K3CEDUNC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                16 CR 371(RA)

5    HUGH DUNKERLEY,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   March 12, 2020
9                                                  3:30 p.m.

10
     Before:
11
                              HON. RONNIE ABRAMS,
12
                                                   District Judge
13

14                                 APPEARANCES
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   NEGAR TEKEEI
          Assistant United States Attorney
17

18   AVRAHAM C. MOSKOWITZ
     JOSEPH A. GROB
19        Attorney for Defendants

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:16-cr-00371-RA Document 898 Filed 04/21/20 Page 2 of 3       2
     K3CEDUNC

1               (Case called)

2               MS. TEKEEI:    Good afternoon, your Honor.      Negar Tekeei

3    on behalf of the United States.

4               THE COURT:    Good afternoon.

5               MR. GROB:    Good afternoon, your Honor.      Joseph Grob

6    for Mr. Dunkerley, who is present via telephone, and I have

7    Mr. Moskowitz sitting at the counsel table with me.

8               THE COURT:    All right.

9               MR. MOSKOWITZ:    Good afternoon, your Honor.       I

10   apologize for the tardiness.       I was stuck in a lengthy

11   proceeding that was in front of Judge Cote but Judge Failla had

12   taken over.    Between the defendants coming late and it being 13

13   defendants, it took longer than expected.

14              THE COURT:    No worries.   Thank you.

15              Mr. Dunkerley, can you hear us all right?

16              THE DEFENDANT:    I can hear you.     Thank you.

17              THE COURT:    So we're here today because I received a

18   letter dated February 25 from Mr. Grob asking to be relieved in

19   this matter and requesting that new counsel be appointed.

20   Mr. Moskowitz is here and prepared to represent you going

21   forward.

22              Mr. Dunkerley, do you have any objection to

23   Mr. Moskowitz representing you from this point forward?

24              THE DEFENDANT:    I do not.

25              THE COURT:    And have you spoken to Mr. Moskowitz about


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:16-cr-00371-RA Document 898 Filed 04/21/20 Page 3 of 3       3
     K3CEDUNC

1    this case or not yet?

2              THE DEFENDANT:      I have not yet.    He hasn't been

3    appointed as my counsel.

4              THE COURT:    All right.    Does the government have any

5    objection?

6              MS. TEKEEI:    No, your Honor.

7              THE COURT:    So I am going to appoint Mr. Moskowitz to

8    represent you.    The two of you will meet.       Mr. Grob will get

9    Mr. Moskowitz up to speed on your case, Mr. Dunkerley, and

10   provide any materials that he has to Mr. Moskowitz.

11             MR. GROB:    Yes.

12             THE DEFENDANT:      Thank you.

13             MR. GROB:    I can make the representation that I've

14   already started talking to Mr. Moskowitz.         I will be preparing

15   an exit memo.    Whatever materials he needs, he did get from me

16   without question.

17             THE COURT:    So that's done.     Thank you.

18             Mr. Grob, good luck in your new career.         I hope you

19   enjoy it, and thanks for all your work on the panel.

20             MR. GROB:    Thank you, your Honor.

21             THE COURT:    Stay safe, everyone.

22             MR. GROB:    Mr. Dunkerley, I will be in touch.

23             THE COURT:    Thank you.

24                                      o0o

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
